Exhibit 10.37

SEPARATION OF EMPLOYMENT AGREEMENT

AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this 21st day of September, 2007 by and between PharMerica
Corporation (the “Company”) and Mark McCullough (the “Executive”).

WHEREAS, Executive formerly was employed as Executive Vice President and Chief
Operating Officer;

WHEREAS, Executive and Company entered into an Employment Agreement, dated
July 11, 2007, (the “Employment Agreement”) which provides for certain severance
benefits in the event that Executive’s employment is terminated on account of a
reason set forth in the Employment Agreement;

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on an amicable basis, such termination to be effective September 21,
2007 (the “Date of Resignation”); and

WHEREAS, in connection with the Executive’s resignation of employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, to which Executive acknowledges he
is not otherwise entitled, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates, subsidiaries
and parents, and its officers, directors, employees, and agents, and its and
their respective successors and assigns, heirs, executors, and administrators
(each, a “Releasee” and collectively, “Releasees”) from all causes of action,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
ever had, now has, or hereafter may have, whether known or unknown, or which
Executive’s heirs, executors, or administrators may have, by reason of any
matter, cause or thing whatsoever, from the beginning of Executive’s employment
to the date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship with the Company and/or its predecessors,
subsidiaries or affiliates, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to, any claims arising under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
The Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974, the Kentucky Civil Rights Act, any claims for wages, bonuses, stock
options, restricted stock or awards, or any other compensation, and any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized, and any claims for attorneys’ fees and
costs. This Agreement is effective without regard to the legal nature of the
claims raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Executive represents and affirms that (i) Executive has not
filed or caused to be filed on Executive’s behalf any claim for relief against
the Company or any Releasee and, to the best of

 

1



--------------------------------------------------------------------------------

Executive’s knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Executive’s behalf;
(ii) Executive has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) Executive will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding against the Company or any Releasee
based upon or arising out of any act, omission, transaction, occurrence,
contract, claim or event existing or occurring on or before the date of this
Agreement.

(c) Nothing in the Agreement will be deemed to release the Company from
(i) claims solely to enforce this Agreement, (ii) claims for indemnification
under the Company’s By-Laws, or (iii) claims for payment or reimbursement
pursuant to any employee benefit plan, policy or arrangement of the Company.

2. Notwithstanding anything in this Agreement to the contrary, in consideration
of the Company’s agreements as set forth in Paragraph 5 herein, Executive agrees
that he continues to be bound by all the terms and conditions set forth in
Section 8 of the Employment Agreement, entitled Confidential Information,
Non-Solicitation and Non-Competition, provided that all references in clause
(b) of Section 8 to “eighteen months” shall be amended to “fifteen months”.
Executive hereby resigns as an officer and director of all direct and indirect
subsidiaries of the Company.

3. Executive agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ
Executive in the future.

4. Executive further agrees that Executive will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, including, but not limited to, any matters
relating to the operation or management of the Company, Executive’s employment
and the termination of Executive’s employment, irrespective of the truthfulness
or falsity of such statement. The Company agrees that none of its officers,
directors, employees, agents or representatives will disparage or subvert the
Executive, or make any statement reflecting negatively on the Executive,
including, but not limited to, any matters relating to the Executive’s
performance or the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

5. In consideration for Executive’s agreement as set forth herein, the Company
agrees that the Company shall provide the following:

(a) A severance payment, in the total amount of $450,000, less all applicable
deductions and withholdings, paid in fifteen (15) equal monthly installments,
commencing on October 1, 2007

(b) for the eighteen (18) month period following the Date of Resignation,
Executive will receive waiver of the applicable premium otherwise payable for
COBRA continuation coverage for Executive, his spouse and eligible dependents
(to the extent covered on the Date of Resignation) for health, prescription,
dental and vision benefits; provided, however, that to the extent COBRA
continuation coverage eligibility expires (unless such expiration is due to
eligibility for other group health insurance or Medicare) before the end of such
eighteen month period, Executive will receive payment, on an after-tax basis, of
an amount equal to the premium

 

2



--------------------------------------------------------------------------------

the Company would have otherwise waived for COBRA coverage. The obligations of
the Company to provide benefits under this Section 5(b) shall terminate on the
date of occurrence of the first to occur of any of the following, if any of the
following should occur prior to the end of the eighteen (18) month period:
(i) the date of commencement of eligibility of Executive under the group health
plan of any other employer or (ii) the date of commencement of eligibility of
Executive for Medicare benefits.

(c) The Company will maintain, for no less than six years following the Date of
Resignation, directors’ and officers’ liability insurance covering the
Executive’s potential liability in connection with his employment by the Company
in amounts and on terms that are commensurate with the coverage provided to its
active officers and directors of the Company.

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations and acknowledgements in, this Agreement. Executive acknowledges
that if Executive had not executed this Agreement containing a release of all
claims against the Company, Executive would only have been entitled to the
payments provided in the Company’s standard severance pay plan for employees.

7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company including any entitlement to wages,
bonuses, stock options, restricted stock or grants, or other compensation of any
kind and, further, that this Agreement supersedes any employment agreement or
offer letter Executive has with the Company. Except as set forth expressly
herein, no promises, representations or agreements have been made to Executive
in connection with the termination of Executive’s Employment Agreement or offer
letter with the Company, or the terms of this Agreement. Notwthstanding anything
in this Agreement to the contrary, the terms and conditions set forth in
Section 8 of the Employment Agreement ( except as modified by Section 2 of this
Agreement), entitled Confidential Information, Non-Solicitation and
Non-Competition, shall remain in full force and effect.

8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive’s spouse, attorney and, as necessary, tax/financial advisor.
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law. It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.

9. Executive represents that Executive does not presently have in Executive’s
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the “Corporate Records”) provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive’s
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates. Executive
acknowledges that all such Corporate Records are the property of the Company. In
addition, Executive shall promptly return in good condition any and all beepers,
credit cards, cellular telephone equipment, business cards and computers. As of
the Date of Resignation, the Company will make arrangements to remove, terminate
or transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

3



--------------------------------------------------------------------------------

10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s General
Counsel or Human Resources Director; or (iii) filing, testifying, participating
in or otherwise assisting in a proceeding relating to an alleged violation of
any federal, state or municipal law relating to fraud, or any rule or regulation
of the Securities and Exchange Commission or any self-regulatory organization.

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach. Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney’s
fees and costs.

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kentucky.

 

15. Executive certifies and acknowledges as follows:

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of Executive’s employment
relationship with the Company and the termination of that employment
relationship;

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein to which Executive acknowledges
he is not otherwise entitled, and that Executive acknowledges is adequate and
satisfactory to Executive;

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed;

(e) That the Company has provided Executive with a period of twenty-one
(21) days within which to consider this Agreement, and that Executive has signed
on the date indicated below after concluding that this Agreement is satisfactory
to Executive; and

 

4



--------------------------------------------------------------------------------

(f) Executive acknowledges that this Agreement may be revoked by Executive
within seven (7) days after execution, and it shall not become effective until
the expiration of such seven day revocation period. Notice of Revocation will he
provided by hand delivery to Thomas A. Caneris, General Counsel, PharMerica
Corporation, 1901 Campus Place, Louisville , Kentucky. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this 21st day
of September, 2007.

 

   

/s/ Mark McCullough

    Witness:   /s/ Maria Cleary MARK MCCULLOUGH      

 

 

PHARMERICA CORPORATION     By:   /s/ Thomas Caneris     Witness:   /s/ Mary Jane
Hall Name:   Thomas Caneris       Title:   Senior Vice-President, General
Counsel and Secretary      

 

6